                                                                   USDC-SDNY
                                                                   DOCUMENT
                                                                   ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                       DOC#:
SOUTHERN DISTRICT OF NEW YORK                                      DATE FILED: 3/25/20


 UNITED STATES OF AMERICA,
                                                                 No. 12-CR-841 (RA)
                        v.
                                                                       ORDER
 JOSE LAZALA,

                             Defendant.


RONNIE ABRAMS, United States District Judge:

         In light of the ongoing COVID-19 pandemic, the conference currently scheduled for April

3, 2020 is adjourned to June 8, 2020 at 2:30 p.m.

         The Probation Department has notified the Court that Mr. Lazala has been compliant while

on GPS location monitoring, thus the Probation Department is authorized to remove his GPS

bracelet. Mr. Lazala or his attorney shall contact the Probation Department for logistical

information on the procedure for having the bracelet removed.

SO ORDERED.

Dated:      March 25, 2020
            New York, New York

                                                    Ronnie Abrams
                                                    United States District Judge
